—Judgment, Supreme Court, New York County (Joan Sudolnik, J.), rendered June 24, 1996, convicting defendant, upon his plea of guilty, of murder in the second degree, and sentencing him to a term of 15 years to life, unanimously affirmed.
After a thorough inquiry, the court properly denied defendant’s motion to withdraw his guilty plea. The record establishes that defendant made a voluntary plea and fails to substantiate his claims of coercion and innocence. The conduct by his attorney that defendant claimed to have been coercive amounted to nothing more than the attorney’s professional opinion on the strength of the case and sound advice to plead guilty. Defendant’s claim of innocence was conclusory and was belied by his oral, written and videotaped confessions. Defense counsel properly declined to join in defendant’s pro se motion to withdraw his plea since the motion lacked merit, and appointment of new counsel was not required (People v Simpson, 238 AD2d 193). We conclude that defendant received meaningful representation (see, People v Ford, 86 NY2d 397, 404). We have considered and rejected defendant’s remaining claims. *18Concur — Sullivan, J. P., Williams, Wallach, Lerner and Saxe, JJ.